Case 1:17-mc-00151-LPS Document 286-1 Filed 06/23/21 Page 1 of 6 PageID #: 7609




                       Exhibit A
Case 1:17-mc-00151-LPS Document 286-1 Filed 06/23/21 Page 2 of 6 PageID #: 7610




                  DEFAULT DISCOVERY CONFIDENTIALITY ORDER

        It appearing that discovery in the above-captioned action is likely to involve the
 disclosure of confidential information, it is ORDERED as follows:

         1. Any party to this litigation and any third party may designate as "Confidential"
 and subject to this Order any information, document, thing, or portion of any document
 or thing (“Material”): (a) that contains trade secrets, competitively sensitive technical,
 marketing, financial, sales, or other confidential business information; (b) that contains
 private or confidential personal information; (c) that contains information received in
 confidence from third parties; or (d) which the producing party otherwise believes in
 good faith to be entitled to protection under Rule 26(c)(1)(G) of the Federal Rules of
 Civil Procedure. Any party to this litigation or third party covered by this Order who
 produces or discloses any Confidential Material (including without limitation any
 information, document, thing, interrogatory answer, admission, pleading, or testimony)
 shall mark that Material with the following or similar legend: "CONFIDENTIAL" or
 "CONFIDENTIAL - SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER."

         2. Any party to this litigation and any third party may designate as "Attorneys'
 Eyes Only" and subject to this Order any Material that contains highly sensitive
 business or personal information, the disclosure of which is highly likely to cause
 significant harm to an individual or to the business or competitive position of the
 designating party. Any party to this litigation or third party covered by this Order who
 produces or discloses any Attorneys' Eyes Only Material (including without limitation
 any information, document, thing, interrogatory answer, admission, pleading, or
 testimony) shall mark that Material with the following or similar legend: "ATTORNEYS'
 EYES ONLY" or "ATTORNEYS' EYES ONLY - SUBJECT TO DISCOVERY
 CONFIDENTIALITY ORDER."

          3. Confidential Material subject to this Order may be used for purposes of this
 litigation only, and shall not be disclosed by the receiving party to anyone other than
 those listed in Paragraph 4 except by prior written agreement of the parties or by order
 of the court. Counsel for a party may give opinions and advice relating solely to this
 litigation to his or her client based on counsel’s evaluation of Confidential Material, but
 counsel may not thereby reveal the content of Confidential Material except by prior
 written agreement of the parties or by order of the court.

        4. Confidential Material and the contents thereof may only be disclosed to the
 following individuals under the following conditions:
                a. Outside counsel (defined herein as any attorney at the parties' outside
 law firms) and relevant in-house counsel for the parties;
                b. Outside experts or consultants retained by outside counsel for
 purposes of this litigation, provided they have signed a non-disclosure agreement in the
 form attached hereto as Exhibit A;
                c. Secretarial, paralegal, clerical, duplicating, and data processing
 personnel of the foregoing;
Case 1:17-mc-00151-LPS Document 286-1 Filed 06/23/21 Page 3 of 6 PageID #: 7611




                d. The court and court personnel;
                e. Any deponent may be shown or examined on any Confidential Material
 if it appears that the witness authored or received a copy of it, was involved in the
 subject matter described therein, is employed by the party who produced the
 Confidential Material, or if the producing party consents to such disclosure;
                f. Vendors retained by or for the parties to assist in preparing for pretrial
 discovery, trial and/or hearings including but not limited to court reporters,
 litigation support personnel, jury consultants, individuals to prepare demonstrative
 and audiovisual aids for use in the courtroom, in depositions, or in mock jury
 sessions, as well as their staff, stenographic, and clerical employees whose duties
 and responsibilities require access to such Material; and
                g. The parties. In the case of parties that are corporations or other
 business entities, "party" means executives who are required to participate in decisions
 with reference to this litigation.

        5. Confidential Material, copies thereof, and information contained therein may
 only be used by individuals listed in Paragraph 4, and shall not be disclosed in any
 manner to any other individual unless and until (a) outside counsel for the party
 asserting confidentiality waives the claim of confidentiality, or (b) the court orders such
 disclosure.

        6. Where a deposition involves the disclosure of a party’s Confidential
 Material, that party may, within thirty (30) days following receipt of the deposition
 transcript, inform all other parties that portions of the transcript are to be designated
 Confidential. This 30 day period may be extended by agreement of the parties. During
 this period, the deposition transcript shall not be disclosed to anyone other than the
 deponent and individuals listed in Sections 4(a), (b), (c), (d) and (f) above, and no
 individual attending the deposition shall disclose the contents thereof to anyone other
 than individuals listed in Sections 4(a), (b), (c), (d) and (f) above. Upon being informed
 that portions of a deposition are to be designated Confidential, all parties shall
 immediately and appropriately mark each copy of the transcript in its custody or control,
 and shall limit disclosure of that transcript in accordance with Paragraphs 3 and 4.

        7. Material produced and marked as Attorneys' Eyes Only may be disclosed only
 to outside counsel for the receiving party and to such other persons as ordered by the
 court or as agreed to in advance by counsel for the producing party.

        8. If counsel for a party receiving Material designated as Confidential or
 Attorneys' Eyes Only objects to that designation in whole or in part:
                (a) Counsel for the objecting party shall serve on the designating party or
 third party a written objection describing with particularity the Material in question and
 stating the grounds for objection. Counsel for the designating party or third party shall
 respond to the objection in writing within 14 days, and shall state with particularity the
 grounds for asserting that the Material is properly designated. If no timely written
 response is made to the objection, the challenged designation is deemed void. If a

                                              2
Case 1:17-mc-00151-LPS Document 286-1 Filed 06/23/21 Page 4 of 6 PageID #: 7612




 timely written response is made to the objection, counsel shall confer in good faith in an
 effort to resolve the dispute.
                (b) If a dispute as to a Confidential or Attorneys' Eyes Only designation
 cannot be resolved by agreement, the proponent of the challenged designation shall
 present the dispute to the court consistent with the court’s Discovery Dispute order and
 with Paragraph 3(e) of the court’s Scheduling Order.

         9. Any party wishing to disclose Confidential or Attorneys' Eyes Only Material
 during trial or at any hearing in this litigation may do so only as directed by the court
 after giving notice to the producing party.

        10. To the extent consistent with applicable law, the inadvertent or unintentional
 disclosure of Confidential Material that should have been designated as such shall not
 be deemed to waive a party’s claim of confidentiality, in whole or in part, either as to the
 specific Material disclosed or to other Material concerning the same or related subject
 matter. Inadvertent or unintentional disclosures may be rectified by written notification
 given within a reasonable time after disclosure to counsel for all parties receiving the
 Material that the Material should have been designated Confidential. Such notice shall
 constitute a designation of the Material as Confidential under this Order.

         11. When the inadvertent or mistaken disclosure of Material protected by
 privilege or work-product immunity is discovered by the producing party and brought to
 the attention of the receiving party, the receiving party shall treat such Material in
 accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or
 mistaken disclosure shall not by itself constitute a waiver by the producing party of any
 claims of privilege or work-product immunity. However, nothing herein restricts the right
 of the receiving party to challenge the producing party's claim of privilege if appropriate
 within a reasonable time after receiving notice of the inadvertent or mistaken disclosure.

        12. The following information shall not be deemed or considered Confidential
 Material under this Order: (a) information in the public domain; (b) information already
 known by the receiving party through proper means; and (c) information that is or
 becomes available to a party from a source (i) other than the party asserting
 confidentiality and (ii) rightfully in possession of such information on a non-confidential
 basis.

          13. This Order does not deprive any party of its right to object to discovery by
 any other party or on any otherwise permitted ground. This Order is entered without
 prejudice to the right of any party to move the court for modification of or relief from any
 of its terms.

         14. This Order survives the termination of this litigation and remains in full force
 and effect unless modified by order of the court or by written stipulation of the parties
 filed with the court.


                                               3
Case 1:17-mc-00151-LPS Document 286-1 Filed 06/23/21 Page 5 of 6 PageID #: 7613




        15. Other Proceedings. By entering this Order and limiting the disclosure of
 information in this litigation, this court does not intend to preclude another court from
 finding that information relevant and subject to disclosure in another case. Any person
 or party subject to this Order who in another proceeding becomes subject to a motion to
 disclose another party’s information designated Confidential or Attorneys Eyes Only
 pursuant to this Order shall promptly notify that party of the motion so that party may
 have an opportunity to appear and be heard in the other proceeding.

         16. Upon final conclusion of this litigation, each party or other individual subject
 to this Order shall assemble and return all original and unmarked copies of Confidential
 Material to the originating source, and shall, at the request of the originating source,
 destroy all copies of Confidential Material that contain and/or constitute attorney work
 product as well as excerpts, summaries, and digests revealing Confidential Material;
 provided, however, that counsel may retain complete copies of all transcripts and
 pleadings, including any exhibits attached thereto, for archival purposes subject to the
 provisions of this Order. To the extent a party requests the return of Confidential
 Material from the court following final conclusion of this litigation, including the
 exhaustion of all appeals therefrom and all related proceedings, the party shall file a
 motion seeking such relief.


 Dated:                                            /s/ Mary Pat Thynge
                                            UNITED STATES MAGISTRATE JUDGE




                                              4
Case 1:17-mc-00151-LPS Document 286-1 Filed 06/23/21 Page 6 of 6 PageID #: 7614




                                            EXHIBIT A

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                :
                               Plaintiff,       :
                                                :
          v.                                    :   C. A. No.
                                                :
                                                :
                               Defendant.       :

                             AGREEMENT TO BE BOUND BY
                          DISCOVERY CONFIDENTIALITY ORDER

 I,                                                              being duly sworn, state that:

          1. My address is
                                  .

       2. My present employer is                                       and the address of my
 present employment is                                                                     .

          3. My present occupation or job description is                                       .

       4. I have carefully read and understand the provisions of the Discovery
 Confidentiality Order in this case, and I will comply with all its provisions.

       5. I will hold in confidence and not disclose to anyone not qualified under the
 Discovery Confidentiality Order any Confidential Material or any words, summaries,
 abstracts, or indices of Confidential information disclosed to me.

          6. I will limit use of Confidential Material disclosed to me solely for purpose of
 this litigation.

       7. No later than the final conclusion of the case, I will return all Confidential
 Material and summaries, abstracts, and indices thereof which come into my possession,
 and documents or things which I have prepared relating thereto, to counsel for the party
 for whom I was employed or retained.

          I declare under penalty of perjury that the foregoing is true and correct.


 Dated:
                                                                     [Name]
